IN THE COURT OF APPEALS OF NORTH CAROLINA

                                 No. COA19-384

                            Filed: 15 September 2020

Wake County, No. 18 CVS 9806

NORTH CAROLINA STATE CONFERENCE OF THE NATIONAL ASSOCIATION
FOR THE ADVANCEMENT OF COLORED PEOPLE and CLEAN AIR CAROLINA,
Plaintiffs.

             v.

TIM MOORE, in his official capacity, and PHILIP BERGER, in his official capacity,
Defendants.


      Appeal by Defendants from order entered 22 February 2019 by Judge G. Bryan

Collins, Jr., in Wake County Superior Court. Heard in the Court of Appeals 31

October 2019.


      Southern Environmental Law Center, by Kimberley Hunter and David Neal,
      and Forward Justice, by Irving Joyner and Daryl V. Atkinson, for Plaintiffs.

      Nelson Mullins Riley & Scarborough LLP, by D. Martin Warf and Noah H.
      Huffstetler, III, for Defendants.


      DILLON, Judge.


      The people reserved for themselves the sole right to amend our state

constitution, N.C. CONST. art. I, § 3, but granted to our General Assembly the

authority to pass bills proposing amendments for the people’s consideration, N.C.

CONST. art. XIII, § 4.
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                        Opinion of the Court

       Plaintiff1 commenced this action, seeking an order to void two of the four

amendments ratified by the people during the November 2018 election.                          These

amendments were proposed by our General Assembly during its 2017-18 Session.

Plaintiff argues that the people should never have been allowed to vote on the

amendments based on a 2017 decision in a federal case which declared that 28

members of our 170-member General Assembly had been elected from districts that

were illegally gerrymandered based on race. Covington v. North Carolina, 316 F.R.D.

117 (M.D.N.C. 2016), aff’d per curiam, 137 S. Ct. 2211 (2017).

       The superior court agreed and granted Plaintiff’s motion for summary

judgment, declaring the two challenged amendments ratified by the people void

ab initio.2 In its order, the superior court concluded that our “General Assembly lost

its claim to popular sovereignty,” did “not represent the people of North Carolina,”

and therefore was “not empowered to pass legislation that would [propose, for the

people’s consideration, amendments to] the state’s constitution.” The superior court,

though, did not declare that our General Assembly was totally powerless to exercise




       1  When the complaint was filed, Clean Air Carolina was also a plaintiff, and there were twelve
defendants. Prior to the summary judgment hearing and the trial court’s order, there was a
determination that Clean Air Carolina did not have standing to bring this claim, and other claims,
and defendants were voluntarily dismissed after the 2018 election. Thus, this appeal includes the only
parties remaining in the case.
        2 Plaintiff did not challenge nor did the superior court make any determination regarding the

two other amendments ratified by the people that same day or any other bill passed by our General
Assembly during the 2017-18 Session.

                                                -2-
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                   Opinion of the Court

powers granted by our state constitution to the legislative branch, but only the power

to pass bills proposing amendments to the people.

      On appeal, Defendant argues that the superior court erred. We agree and

reverse the order of the superior court.

                                    I. Background

      During the 2017-18 Session, our General Assembly passed a number of bills,

including six bills proposing various amendments to our state constitution. Two of

those six bills proposed (1) an “income tax cap amendment,” lowering the maximum

income tax rate that could be imposed by our General Assembly from 10% to 7% and

(2) a “voter ID amendment,” which would allow our General Assembly to enact

legislation requiring voters to present a valid photo ID in order to vote, but which

would also allow our General Assembly to create exceptions to this requirement.

      All six proposals were placed on the November 2018 ballot for the people’s

consideration.   Over $9 million was raised by groups opposing all six proposed

amendments, approximately $675,000 was raised to support the voter ID

amendment, and no money was raised to support the income tax cap amendment.3

      On 6 November 2018, the people ratified the income tax cap amendment by a

margin of approximately 538,000 votes, with 57.35% voting in favor and 42.65%



      3    Campaign Finance Report Search, N.C. STATE BD. OF ELECTIONS & ETHICS ENF’T,
https://www.ncsbe.gov/campaign-finance/search-campaign-funding-and-spending-reports-and-
penalties (last visited Sept. 1, 2020).



                                           -3-
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                         Opinion of the Court

voting against. And the people ratified the voter ID amendment by a margin of

approximately 405,000 votes, with 55.5% voting in favor and 44.5% voting against.

The people also ratified two of the other four proposals.4

       Plaintiff commenced this present action challenging the income tax cap

amendment and the voter ID amendment based on Covington. The issue before the

superior court and which is now before us is not whether our General Assembly

engaged in illegal gerrymandering. That issue was resolved in Covington. Rather,

the issue here is whether, based on Covington, our General Assembly immediately

lost its authority to exercise the power granted by our state constitution to our

legislative branch to propose amendments to the people.                       However, a proper

understanding of the issue before us requires an understanding of the

gerrymandering issue resolved by Covington, which we now address.

       Gerrymandering is the process by which the political party in control draws

districts for some advantage.5 The two main forms of gerrymandering practiced in

our history are partisan gerrymandering and racial gerrymandering.




       4  The two other proposals ratified by the people dealt with gun rights and hunting and fishing
rights. The two proposals rejected by the people would have transferred appointment power from our
Governor to our General Assembly.
        5 The term was first used in 1812 by the Boston Gazette, a paper which supported the

Federalist Party, to describe oddly shaped state senate districts. One of the districts was shaped like
a salamander, designed to ensure the election of the political allies of Democratic-Republican governor
Elbridge Gerry; hence the word “gerrymander.” See Vieth v. Jubelirer, 541 U.S. 267, 274 (2004)
(plurality opinion). Though Federalists won a comfortable majority in the overall statewide vote that
year, the Democratic-Republicans remained in control of the Massachusetts State Senate due to the
gerrymandering scheme.

                                                 -4-
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                          Opinion of the Court

        Partisan gerrymandering occurs when the majority party draws districts for

the purpose of increasing a party’s political advantage in the legislature; for example,

where districts are drawn to allow that party’s candidates to win a supermajority

(over 60%) of the seats even though their candidates in the aggregate statewide

receive a bare majority of votes.

        The United States Supreme Court recently declared that partisan

gerrymandering is legal, holding that the issue presents a “political question beyond

the reach of the [judicial branch].” Rucho v. Common Cause, 139 S. Ct. 2484, 2499

(2019).6 In companion cases, the high Court upheld maps designed by our General

Assembly to reduce Democratic Party influence and maps designed by Maryland’s

legislature to reduce Republican Party influence. The high Court reasoned that

“courts are not equipped to apportion political power as a matter of fairness, nor is

there any basis for concluding that they were authorized to do so.” Id. at 2506.7




        6  Of course, any redistricting plan, whether involving partisan gerrymandering or not, where
there are significant population differences among the districts is justiciable, as such a plan would
violate the concept of “one person, one vote.” Baker v. Carr, 369 U.S. 186 (1962).
         7 What some consider “unfair” does not always equate to being “unconstitutional.”

         For instance, it may seem “unfair” to some that the allocation of United States Senators
violates the “one-person, one-vote” principle; e.g. Wyoming and California are allocated the same
number. But such allocation is “constitutional,” as the federal constitution expressly allocates two
senators to each state. U.S. CONST. art. I, § 3, clause 1.
         And it may seem “unfair” that a political party is not entitled to a share of seats in our General
Assembly in proportion to the number of votes its candidates receive statewide in the aggregate. But
such allocation is constitutional, as our state constitution does not provide for such proportional
representation, but expressly empowers our General Assembly discretion to draw districts. N.C.
CONST. art. II, §§ 3, 5.

                                                   -5-
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                   Opinion of the Court

      Racial gerrymandering, however, occurs when a “legislature’s predominant

motive for the design of [certain] district[s]” is race, rather than to achieve a partisan

advantage. Bethune-Hill v. Virginia, 137 S. Ct. 788, 800 (2017) (emphasis added).

      Racial gerrymandering is generally illegal. For example, a generation ago, the

United States Supreme Court struck down maps designed by our General Assembly

to reduce African American influence. Thornburg v. Gingles, 478 U.S. 30 (1986).

      But the high Court held that racial gerrymandering may be legal if the

legislature can demonstrate that its “districting legislation is narrowly tailored to

achieve a compelling interest.” Bethune-Hill, 137 S. Ct. at 801 (citation and quotation

marks omitted). But absent a compelling interest, racial gerrymandering is illegal

even if designed to favor a minority race. This is because “[r]acial classifications of

any sort pose the risk of lasting harm to our society [as they] reinforce the belief []

that individuals should be judged by the color of their skin.” Shaw v. Reno, 509 U.S.

630, 657 (1993) (emphasis added).

      One “compelling interest” justifying racial gerrymandering is drawing districts

to comply with Section 2 of the Voting Rights Act of 1965 (“VRA”), which prohibits

districts that prevent a large group of minority voters living near each other from

casting sufficient votes to elect a candidate of their choice. Accordingly, the VRA may

require some “majority-minority” districts, where minority voters living near each

other make up a majority in that district. See Thornburg, 478 U.S. at 50-51. But the

VRA does not generally require a legislature to maximize the number of majority-


                                          -6-
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                        Opinion of the Court

minority districts that are possible when developing maps. Johnson v. DeGrandy,

512 U.S. 997, 1016-22 (1994).           And a plan which maximizes majority-minority

districts is unconstitutional if the VRA can be complied with by creating fewer such

districts, especially where minority voters in an area have the opportunity to elect a

candidate of their choice through some compromise with other voters (where a

minority group does not quite make up a majority of voters in the district).

               [Though] society’s racial and ethnic cleavages sometimes
               necessitate majority-minority districts to ensure equal
               political and electoral opportunity, that should not obscure
               the fact that there are communities in which minority
               citizens are able to form coalitions with voters from other
               racial and ethnic groups, having no need to be a majority
               within a single district in order to elect the candidate of
               their choice.     Those candidates may not represent
               perfection to every minority voter, but minority voters are
               not immune from the obligation to pull, haul, and trade to
               find common political ground, the virtue of which is not to
               be slighted in applying a statute [(the VRA)] meant to
               hasten the waning of racism in American politics.

Id. at 1019-20.

       Our General Assembly has a robust history of gerrymandering – both political

and racial. Democrats engaged in gerrymandering when they controlled our General

Assembly.8      And Republicans have engaged in gerrymandering since regaining




       8Stephenson v. Bartlett, 355 N.C. 354, 375, 562 S.E.2d 377, 392 (2002) (recognizing that “many
North Carolina legislative districts have been increasingly gerrymandered to a degree inviting
widespread contempt and ridicule”).



                                                -7-
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                         Opinion of the Court

control in 2011.9       Indeed, gerrymandering designed to protect incumbents has

resulted in fewer truly competitive races: in every election since 1996, over 90% of

state legislative races have been decided by greater than 5% of the vote.10

       Until 1968, no African Americans had served in our General Assembly in the

20th century.11      However, with the passage of the VRA in 1965, more African

Americans began voting. As a result, in 1968, Henry E. Frye (later our Chief Justice)

became the first African American elected to our General Assembly in the 20th

century. But no more than six (6) African Americans (or 4% of the General Assembly)

served at any one time over the next 15 years. This underrepresentation was due in

large part to illegal racial gerrymandering designed to suppress minority influence,

a scheme which continued into the 1980s. Thornburg, 478 U.S. at 80. Specifically,

our General Assembly divided concentrations of black voters into separate districts

or lumped them with a larger contingent of white voters in multi-member districts.

Id. at 38. The few African American members serving during this period fought

against these schemes.12


       9  Rucho, 139 S. Ct. at 2491 (quoting a legislator confessing, “I think electing Republicans is
better than electing Democrats. So I drew this map to help foster what I think is better for the
country.” (citation omitted)).
        10 Electoral Competitiveness in North Carolina, BALLOTPEDIA.
        11 During Reconstruction (1868-1898), 111 African Americans served in our General Assembly.

See S.J. Res. 133, 151st Leg., (N.C. 2013) (titled “A Joint Resolution Honoring the Life and Memory
[of a number of past African American members of the General Assembly], In Observance of African
American History Month” and passing in both houses unanimously).
        12 Milton C. Jordan, Black Legislators: From Political Novelty to Political Force, N.C. CENT.

FOR       PUB.       POL’Y      RSCH.      n.       6      (Dec.     1989)       https://nccppr.org/wp-
content/uploads/2017/02/Black_Legislators-From_Political_Novelty_to_Political_Force.pdf         (noting



                                                 -8-
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                      Opinion of the Court

       In the 1980s the situation improved: our General Assembly drew maps which

included several majority-minority districts. As a result, the number of African

Americans elected quadrupled. By 1990, seventeen (17) African Americans were

serving, making up 10% of our General Assembly.

       Between 1991 and 2010, the General Assembly continued incorporating

majority-minority districts in their maps, with seventeen (17) such districts in 1991.

By 2009, this number decreased to nine (9), as African Americans were having greater

success in electing candidates of their choice in districts where their voting population

did not quite comprise a majority. Covington v. North Carolina, 316 F.R.D. at 125-

26. This phenomenon allowed African American voters to be spread across more

districts. During the 2009 Session, the number of African Americans serving in our

General Assembly stood at 27, making up 16% of that body.

       In the 2010 election, the Democratic Party lost control of the General Assembly

for the first time since 1898. The number of African Americans elected that year

decreased slightly from 27 to 24 members.

       Upon taking control, the new Republican majority set out to draw new districts

(based on the 2010 census) with the predominant motivation of protecting and

increasing their new-found partisan advantage; that is, they sought to engage in

partisan gerrymandering. Rucho, 139 S. Ct. at 2491. However, the new majority



that Rep. Kenneth “Spaulding and others fought against legislative redistricting plans preserving
multi-member districts, which passed the legislature [during the 1981 Session.]”).

                                              -9-
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                        Opinion of the Court

recognized that, though it is not illegal to engage in partisan gerrymandering, per se,

any new map would be illegal if it violated the VRA. Therefore, the new majority

increased the number of majority-minority districts from nine (9) to thirty-two (32).

As recognized in Covington, the “compelling purpose” of the new Republican majority

in increasing majority-minority districts was to ensure that their maps would not run

afoul of the VRA. Covington v. North Carolina, 316 F.R.D. at 125. Indeed, these new

maps were ultimately approved (“pre-cleared”) by the Department of Justice in 2011.

       In the 2012 election, the first held under the new maps, Republicans were

successful in their partisan gerrymandering efforts, achieving a “veto-proof” majority

(over 60%) in each house.13 At the same time, because of the increase in majority-

minority districts, the number of African Americans serving in the General Assembly

increased from 24 to 32 members, all Democrats.

       Covington, upon which the superior court’s order in this present case is based,

commenced in 2015, where the plaintiffs sought a judicial order to break the

gerrymandering efforts of the Republican majority. Specifically, a few dozen voters

filed suit in federal court challenging 28 of the 32 majority-minority districts created

by the Republican majority. Covington v. North Carolina, 316 F.R.D. at 128.




       13  These maps contained relatively few districts where Republican voters comprised a majority.
Indeed, during this period, Republicans made up only about 30% of all voters statewide, compared to
40% being registered Democrat, and the remaining 30% registered as unaffiliated. However,
Republicans drew the maps in such a way to give Republicans a greater chance of winning many
districts where they could nominate a candidate more likely to appeal to unaffiliated and conservative
Democratic voters.

                                               - 10 -
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                   Opinion of the Court

       In 2016, a federal panel assigned to the case declared that our General

Assembly had engaged in illegal racial gerrymandering when it maximized the

number of majority-minority districts, when maximization was not required by the

VRA. Covington v. North Carolina, 316 F.R.D. 117. Judge James A. Wynn, Jr.,

writing for the panel, suggested that the maps might have been sustained had the

Republican majority drawn fewer majority-minority districts. Id. at 178 (“Nor do we

suggest that majority-black districts could not be drawn – lawfully and

constitutionally – in some of the same locations as the [28] districts challenged in this

case.”).

       In a second order, entered just after the November 2016 election, the federal

panel fashioned a remedy for the illegal gerrymandering. Specifically, the panel

ordered (1) that the terms of the 170 legislators elected in November 2016 be

shortened to one year and (2) that special elections be held in 2017 based on new,

legal maps to be drawn by the General Assembly. Covington v. North Carolina, No.

1:15-CV-399, 2016 WL 7667298 (M.D.N.C. Nov. 29, 2016).

       The United States Supreme Court affirmed per curiam the panel’s first order,

finding the Republican maps illegally contained too many majority-minority districts.

North Carolina v. Covington, 137 S. Ct. 2211 (2017).

       However, the high Court vacated the panel’s remedial order, concluding that

the panel did not consider all relevant factors in ordering a new election, and

remanded the matter for further consideration. North Carolina v. Covington, 137 S.


                                          - 11 -
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                          Opinion of the Court

Ct. 1624, 1625 (2017). On remand, the federal panel entered a new remedial order,

directing new maps to be drawn, but determining that there was not enough time to

order a special election prior to the regular 2018 election, thus allowing the members

elected in 2016 under the illegal maps to complete their two-year terms. Covington

v. North Carolina, 270 F.Supp.3d 881, 899-902 (M.D.N.C. 2017).

                                     II. Appellate Jurisdiction

        All parties concede that we have appellate jurisdiction.                     We agree.        The

superior court’s order granting Plaintiff’s Motion for Partial Summary Judgment is a

final order. The order granted Plaintiff the relief it sought. Although the Plaintiff’s

Amended Complaint included other claims regarding the wording of the ballot

questions, Plaintiff voluntarily dismissed some claims and parties, and the other

relief requested in the complaint is now moot. Accordingly, the trial court’s order

granted the declaratory judgment as requested by Plaintiff and is a final order. 14

                                             III. Analysis



        14 We note that this appeal, as it relates to the voter ID amendment, was not mooted by our
Court’s opinion in Holmes v. Moore, ___ N.C. App. ___, 840 S.E.2d 244 (2020). That decision
preliminarily enjoined the enforcement of the statute enacted by our General Assembly to give effect
to the voter ID amendment previously ratified.
        That is, the voter ID amendment authorized our General Assembly to implement the photo ID
requirement and to provide exceptions. In response, our General Assembly passed a bi-partisan bill
sponsored by three legislators. This statute provides (1) ten acceptable forms of identification for
voting (e.g., driver’s license, passport, certain student IDs, veteran IDs, tribal enrollment cards, etc.),
(2) a means by which a voter without an ID could obtain a state-issued ID for free, and (3) a means by
which a voter could still vote without an ID by filling out an affidavit. Holmes enjoined the
enforcement of this implementing statute, holding that its challengers had demonstrated that they
were likely to succeed in showing that it was passed with the purpose of discriminating against African
American voters. The injunction, though, was not permanent in nature and otherwise did not address
the amendment itself.

                                                  - 12 -
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                  Opinion of the Court

      Though our General Assembly has the power to enact laws, it has long been

recognized that our judicial branch has the power to declare a law enacted by our

General Assembly unconstitutional, Bayard v. Singleton, 1 N.C. 5 (1787), including a

law which establishes unconstitutional legislative districts. Stephenson v. Bartlett,

355 N.C. 354, 362, 562 S.E.2d 377, 384 (2002). But it has never been recognized that

our judicial branch has the power to deprive the General Assembly of authority to

pass bills which are otherwise constitutional or any other authority granted that body

by our state constitution, as it has never been recognized that our General Assembly

has the power to pass a law depriving our branch of a power expressly granted to us

by our state constitution. Indeed, the overwhelming, if not universal, authority

compels our conclusion that the superior court here erred in declaring that the

members of our General Assembly duly elected in 2016 lacked authority to pass bills

proposing amendments for the people’s consideration, a power expressly granted to

our legislative branch by our state constitution.

      For instance, when setting up our state government, the people declared that

“legislative [] and judicial powers of the State government shall be forever separate

and distinct from each other.” N.C. CONST. art I, § 6. Our Supreme Court recently

reiterated that “the separation of powers clause requires that, as the three branches

of government carry out their duties, one branch will not prevent another branch from

performing its core functions.” Cooper v. Berger, 370 N.C. 392, 410, 809 S.E.2d 98,

108 (2018) (emphasis added) (citations and quotation marks omitted).


                                         - 13 -
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                  Opinion of the Court

      More to the point, our Supreme Court has expressly addressed and rejected

the argument accepted by the superior court. Specifically, our high Court recognized

that “judicial power” does not extend to the power to declare retroactively that our

General Assembly lacked the authority to pass bills simply because some legislators

were elected from unconstitutionally-designed districts, stating, “[q]uite a

devastating argument, if sound.” Leonard v. Maxwell, 216 N.C. 89, 99, 3 S.E.2d 316,

324 (1939). The Court characterized the question as “a political one, and there is

nothing courts can do about it” and that “the authorities are against” it. Id. at 99, 3

S.E.2d at 324 (stating that courts “do not cruise in nonjusticiable waters”).

      Since Leonard, our Supreme Court has declared laws creating legislative

districts to be unconstitutional based on illegal gerrymandering, but that Court has

never suggested that our General Assembly could not otherwise continue exercising

the powers granted to our state’s legislative branch by our state constitution. For

instance, in Pender County v. Bartlett, the Court declared a district to be illegally

gerrymandered based on race, holding that the VRA did not require the district to be

drawn as a majority-minority district. 361 N.C. 491, 649 S.E.2d 364 (2007). But the

Court did not enjoin our General Assembly, nor the representative elected from the

illegally-drawn district, from exercising legislative authority.   In fact, the Court

allowed another election (in November 2008) to occur under the unconstitutional

maps, not requiring elections under new maps until 2010. Id. at 510, 649 S.E.2d at

376. See also Stephenson v. Bartlett, 355 N.C. 354, 562 S.E.2d 377 (2002) (declaring


                                         - 14 -
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                         Opinion of the Court

certain districts to be illegally gerrymandered but not ordering a special election nor

enjoining the General Assembly from exercising legislative powers).

       The federal panel in Covington did not believe that the 2017-18 Session of our

General Assembly lost legitimacy, ordering the body it declared to be illegally

gerrymandered to redraw the districts.              Covington, 267 F.Supp.3d at 665.              The

Covington plaintiffs apparently did not believe so either, as they actually sought an

order directing the General Assembly which they had successfully argued to be

illegally gerrymandered to draw new districts. Id. And the United States Supreme

Court apparently did not believe so, as it vacated the lower court’s order to shorten

the terms of those elected to the 2017-18 Session. Covington, 137 S. Ct. at 1625-26.

       Covington       is   consistent     with    other    United     States     Supreme      Court

jurisprudence, which recognizes that “a legislature, though elected under an unfair

apportionment scheme, is nonetheless a legislature empowered to act[.]” Baker v.

Carr, 369 U.S. 186, 250 n. 5 (1962) (Douglas, J. concurring) (citation omitted).15 For

instance, in Connors v. Williams, the Court held that elections held under an

apportionment plan which violates the Fourteenth Amendment do not need to be

invalidated. 404 U.S. 549, 550-551 (1972). In so holding, the Court cited an opinion



       15  Justice Douglas’ footnote was cited with approval by the Court in Reynolds v. Sims, 377 U.S.
533, 585 (1964). See also Ryder v. United States, 515 U.S. 177, 183 (1995) (stating that acts passed by
a malapportioned legislature are not void); Buckley v. Valeo, 424 U.S. 1, 142 (1976) (stating that
“legislative acts performed by legislators held to have been elected in accordance with an
unconstitutional apportionment plan” still have “de facto validity”); Maryland Committee v. Tawes,
377 U.S. 656, 675-76 (1964) (allowing a malapportioned Maryland legislature to continue functioning
and to draw new districts for the next election).

                                                - 15 -
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                    Opinion of the Court

which held that an unconstitutionally apportioned legislature “should not be

restrained from considering and passing such legislation as it considers necessary or

proper in the public interest [until new legislators are seated].” Mann v. Davis, 238

F. Supp. 458 (E.D. Va. 1964), aff’d sub nom, Hughes v. WMCA, 379 U.S. 694 (1965).

       Plaintiff, though, argues that the members of our 2017-18 General Assembly

were “usurpers” based on the Covington decision. However, we are compelled to

conclude that those serving were not usurpers. Rather, they were de jure officers, or

at worst de facto officers, as they each had “at least a fair color of right or title to the

[] office[.]” In re Wingler, 231 N.C. 560, 563, 58 S.E.2d 372, 374 (1950). The offices

they purportedly held (state Representatives and Senators) are clearly established

under our state constitution. All were elected and received their commissions. No

one else held any de jure claim to the seats, no election was held to replace them prior

to November 2018, and no order was entered removing any of them.

       Even if they were serving merely as de facto officers, these legislators had the

authority to exercise all the power that may be exercised by a de jure officer under

the de facto doctrine consistently applied by our Supreme Court:

              The de facto doctrine is indispensable to the prompt and
              proper dispatch of governmental affairs. . . . An intolerable
              burden would be placed upon the incumbent of a public
              office if he were compelled to prove his title to his office to
              all those having occasion to all those having occasion to
              deal with him in his official capacity. [For example, the]
              administration of justice would be an impossible task if
              every litigant were privileged to question the lawful



                                           - 16 -
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                   Opinion of the Court

             authority of a judge engaged in the full exercise of the
             functions of his judicial office.

Id. at 565-66, 58 S.E.2d at 376.

      Our Supreme Court has routinely applied the de facto doctrine to uphold the

acts of government officials, including judicial officers, even though performed by

those statutorily ineligible to hold office. See e.g., People ex rel. Duncan v. Beach, 294

N.C. 713, 242 S.E.2d 796 (1978) (judge serving well past the statutory mandatory

retirement age); State v. Lewis, 107 N.C. 967, 972, 12 S.E. 457, 458 (1890) (sustaining

a criminal conviction where the judge presiding was constitutionally ineligible to his

office). That Court has also applied the doctrine to uphold acts of town councils whose

members were elected under unconstitutionally void schemes, which allowed only

landowners to vote. Wrenn v. Kure Beach, 235 N.C. 292, 295, 69 S.E.2d 492, 494

(1952); Smith v. Carolina Beach, 206 N.C. 834, 175 S.E. 313 (1934).

      The superior court, here, essentially established a rule that our General

Assembly only retains the authority to exercise constitutional powers which the

judiciary determines are necessary to “avoid chaos and confusion” after it has been

judicially determined that certain members of that body were elected from illegally

gerrymandered districts. Nothing in our jurisprudence suggests that the judiciary

can unilaterally strip the legislative branch of some of its constitutional powers. We

cannot pick and choose which laws (otherwise constitutional) we prefer, or which laws

are necessary to avoid chaos and confusion. Either our General Assembly has the



                                          - 17 -
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                  Opinion of the Court

authority to act as our state’s legislature, or it does not. Certainly, our legislative

branch cannot enact a law which deprives our Supreme Court of certain powers

expressly granted by the state constitution or enact a law which deprives the

Governor of certain constitutional powers granted to the executive branch.

      We do not agree that our “General Assembly lost its claim to popular

sovereignty” based on the reasoning that “under the illegal racial gerrymandering, a

large swath of North Carolina citizens lack a constitutionally adequate voice in the

State’s legislature.”   If there was a loss of popular sovereignty by our General

Assembly, then all the laws passed by that body would be subject to attack, thus

creating chaos and confusion. One might argue that our current state constitution,

adopted in 1971, was void, as it was proposed by a General Assembly that had only

one African American member due to the impact of gerrymandering and voter

suppression measures. We do not condone the creation of more majority-minority

districts than that required by the VRA as it reduces the ability of minority voters to

have more influence in other districts. We note, though, notwithstanding the harm

created by the illegal gerrymandering, that the maps created in 2011 resulted in more

African Americans being elected to the General Assembly than ever before.

      We disagree with the superior court’s reasoning that “[t]he requirements for

amending the state Constitution are unique and distinct from the requirements to

enact other legislation” and, as such, our General Assembly can exercise the authority

to propose amendments “only insofar as it has been bestowed with popular


                                         - 18 -
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                   Opinion of the Court

sovereignty.” Rather, each power granted to our General Assembly is “unique and

distinct.” We see nothing in the language of our state constitution empowering our

branch to “blue pencil” the powers of our legislative branch.        Indeed, our state

constitution empowers our General Assembly to pass many types of bills: bills which

become law as part of our General Statutes, pursuant to Article II, § 22(1); bills which

become law as part of our state constitution pursuant to Article II, § 22(2); and bills

which become law as part of our federal constitution, pursuant to Article II, § 22(3).

      If we had such power to engage in “blue penciling” the legislative powers

contained in Article II, it might make more sense that we blue pencil our General

Assembly’s power to pass regular bills. The risk of a bill becoming law is much

greater, as those can become law without the consent of anyone else, through veto-

override. A bill proposing an amendment, however, cannot become law without the

approval of the people, the source of popular sovereignty.

                                    IV. Conclusion

      We conclude that the superior court erred in holding that our General

Assembly lost its power granted by our state constitution, while retaining other

powers, simply because a federal court had determined that the maps contained too

many majority-minority districts, such that some members elected to that body were

from districts that were illegally gerrymandered based on race. It is simply beyond

our power to thwart the otherwise lawful exercise of constitutional power by our

legislative branch to pass bills proposing amendments. Accordingly, we reverse the


                                          - 19 -
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                   Opinion of the Court

order of the superior court and declare the challenged constitutional amendments

duly ratified by the people to be valid.

      REVERSED.

      Judge STROUD concurring. writing separately.

      Judge YOUNG dissenting, writing separately.




                                           - 20 -
No. COA19-384 – NC State Conf. of the Nat’l Ass’n for the Advancement of Colored
People v. Moore


STROUD, Judge, concurring.


      I concur in the result reached by majority opinion but write separately because

I would reach the same result on a more limited basis. This Court is “an error-

correcting body, not a policy-making or law-making one.” Connette v. Charlotte-

Mecklenburg Hospital Authority, ___ N.C. App. ___, ___, 845 S.E.2d 168, 172 (2020)

(citation and quotation marks omitted). Our role is to review the trial court’s order

to determine if the ruling is supported by existing precedential law as stated in North

Carolina’s Constitution, caselaw, or statutes. See generally id. Neither this Court

nor the trial court has the authority to declare new law which suits our own policy

preferences. See generally id. In our role as an error-correcting court, this Court has

no power to affirm the trial court’s order because it is not based upon law. See

generally id.

      As noted by the majority, “[t]he superior court’s rationale in declaring our

General Assembly illegitimate” was based almost exclusively upon Covington which

was affirmed by a memorandum decision from the United States Supreme Court, “in

which that Court determined that 28 members of the 170-member General Assembly

were elected from districts” illegally and racially gerrymandered. See Covington v.

North Carolina, 316 F.R.D. 117 (M.D.N.C. 2016), aff'd, 137 S. Ct. 2211, 198 L. Ed. 2d

655 (2017). Although Covington is not directly related to the plaintiff’s claim in this
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                   STROUD, J., concur

case, also as noted by the majority, it was the legal basis for plaintiff’s contention and

the trial court’s determination that the General Assembly “ceased to be a legislature

with any de jure or de facto lawful authority, and assumed usurper status[,]” thus

rendering the challenged constitutional amendments void. See generally id. But

Covington does not support that trial court’s conclusion that the General Assembly

elected in that case had no de jure or de facto authority to act to pass a bill proposing

a constitutional amendment or any other legislation.         See generally id.    To the

contrary, Covington ultimately declined to conclude that the members of the General

Assembly elected in unconstitutionally gerrymandered districts are usurpers but

instead ordered the same exact General Assembly the trial court deemed without de

jure or de facto authority to create new districts with no limitations on the General

Assembly’s authority to act. See id. at 176-78. There is no North Carolina law to

support the trial court’s legal conclusions.

                                    Standard of Review

      The summary judgment order on appeal grants a declaratory judgment.

Where there is no dispute regarding the material facts, “[s]ummary judgment is an

appropriate procedure in a declaratory judgment action. Montgomery v. Hinton, 45

N.C. App. 271, 262 S.E.2d 697 (1980).” Pine Knoll Association v. Cardon, 126 N.C.

App. 155, 158, 484 S.E.2d 446, 448 (1997).       This Court’s standard of review is de

novo. See Craig ex rel. Craig v. New Hanover County Bd. of Educ., 363 N.C. 334, 337,

678 S.E.2d 351, 354 (2009). The legal issues presented are constitutional questions,


                                            2
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                   STROUD, J., concur

which we also review de novo, but “[i]n exercising de novo review, we presume that

laws enacted by the General Assembly are constitutional, and we will not declare a

law invalid unless we determine that it is unconstitutional beyond reasonable doubt.”

Cooper v. Berger, 256 N.C. App. 190, 193, 807 S.E.2d 176, 178 (2017), aff'd, 371 N.C.

799, 822 S.E.2d 286 (2018); see also Hinton v. Lacy, 193 N.C. 496, 499-500, 137 S.E.

669, 671-72 (1927) (“‘While the courts have the power, and it is their duty, in proper

cases to declare an act of the Legislature unconstitutional it is a well-recognized

principle that the courts will not declare that this co-ordinate branch of the

government has exceeded the powers vested in it unless it is plainly and clearly the

case. If there is any reasonable doubt it will be resolved in favor of the lawful exercise

of their powers by the representatives of the people. It cannot be said that this act is

plainly and clearly unconstitutional. The doubt, if any, must be resolved in favor of

the General Assembly.’ Every presumption is in favor of the constitutionality of an

act of the Legislature, and, without the clearest showing to the contrary, it should be

sustained. It is to be presumed that the law-making body were mindful of their oaths,

and acted with integrity and honest purpose to keep within the constitutional

limitations and restrictions. The breach of the Constitution must be so manifest as to

leave no room for reasonable doubt.” (emphasis in original) (citations omitted)).

                          Legal Basis of the Trial Court Order

      A general outline of the trial court’s order and a review of its conclusions of law

demonstrate that Covington was essentially the only legal basis for the trial court’s


                                            3
     NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                        STROUD, J., concur

decree. The order’s section on “Findings of Fact” includes a sub-section entitled,

“2018 Constitutional Amendment Proposals[.]” The first several paragraphs of the

findings recite the claims, history, and court rulings of the Covington case.

Thereafter, many findings of fact recite the chronology of the adoption of the proposed

constitutional amendments, the filing of the complaint in this case, the procedural

history of this case, and a description of plaintiff and its interest in challenging the

amendments.16

         The trial court’s order then makes several conclusions of law; the following are

pertinent to the issues raised on appeal:

                     3.     Whether an unconstitutionally racially-
               gerrymandered General Assembly can place constitutional
               amendments onto the ballot for public ratification is an
               unsettled question of state law and a question of first
               impression for North Carolina courts.
               ....

                      5.     N.C. Const art I sec. 3 states that the people
               of North Carolina “have the inherent, sole, and exclusive
               right of regulating the internal government and . . . of
               altering . . . their Constitution and form of government
               whenever it may be necessary to their safety and
               happiness” Id. § 3 (emphasis added). N.C. Const art XIII
               mandates that this may be accomplished only when a
               three-fifths supermajority of both chambers of the General
               Assembly-vote to submit a constitutional amendment for
               public ratification, and the public then ratifies the
               amendment. The requirements for amending the state
               Constitution are unique and distinct from the
               requirements to enact other legislation. The General


16The trial court order notes that a three-judge panel had previously determined plaintiff CAC did not
have standing in the case.

                                                  4
NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                               STROUD, J., concur

          Assembly has the authority to submit proposed
          amendments to the Constitution only insofar as it has been
          bestowed with popular sovereignty.

                 6.      On June 5, 2017, it was adjudged and
          declared by the United States Supreme Court that the
          General Assembly was an illegally gerrymandered body.
          At that time, following “the widespread, serious, and
          longstanding . . . constitutional violation--among the
          largest racial gerrymanders ever encountered by a federal
          court—" the General Assembly lost its claim to popular
          sovereignty. Covington, 270 F. Supp. 3d at 884. The three-
          judge panel in Covington ruled that, under the illegal racial
          gerrymander, “a large swath of North Carolina citizens . . .
          lack a constitutionally adequate voice in the State’s
          legislature . . . .” Covington v. North Carolina, 1: 15CV399,
          2017 WL 44840 (M.D.N.C. Jan. 4, 2017) (order for special
          elections vacated and remanded, North Carolina v.
          Covington, 137 S. Ct. 1624 (June 5, 2017)).

                 7.     Curing this widespread and sweeping racial
          gerrymander required that over two-thirds of the North
          Carolina House and Senate districts be redrawn. Thus, the
          unconstitutional racial gerrymander tainted the three-
          fifths majorities required by the state Constitution before
          an amendment proposal can be submitted to the people for
          a vote, breaking the requisite chain of popular sovereignty
          between North Carolina citizens and their representatives.

                 8.     Accordingly; the constitutional amendments
          placed on the ballot on November 6, 2018 were approved by
          a General Assembly that did not represent the people of
          North Carolina. Indeed, “[b]y unjustifiably relying on race
          to distort dozens of legislative district lines, and thereby
          potentially distort the outcome of elections and the
          composition and responsiveness of the legislature, the
          districting plans [under which that General Assembly had
          been elected] interfered with the very mechanism by which
          the people confer their sovereignty on the General
          Assembly and hold the General Assembly accountable.”
          270 F. Supp. 3d at 897. The November 2018 general


                                       5
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                  STROUD, J., concur

             elections under remedial legislative maps were “needed to
             return the people of North Carolina to their sovereignty.”
             Id.

                     9.    Defendants argue that, even following the
             Covington decision, the General Assembly maintained
             authority to enact legislation so as to avoid “chaos and
             confusion.” See Dawson v. Bomar, 322 F.2d 445 (6th Cir.
             1963). It will not cause chaos and confusion to declare that
             Session laws 2018-119 and 2018-128 and their
             corresponding amendments to the constitution are void ab
             initio.

                   10.   An illegally constituted General Assembly
             does not represent the people of North Carolina and is
             therefore not empowered to pass legislation that would
             amend the state’s Constitution.

                   11.     N.C. Session Laws 2018-119 and 2018-128,
             and the ensuing constitutional amendments, are therefore
             void ab initio.

Thus, the trial court relied upon Covington to support its conclusions of law, although

the order also noted some provisions of the North Carolina Constitution. I will first

address why Covington does not support the trial court’s order.

Covington recognized the absence of state law to support Plaintiff’s usurper
argument.

      Plaintiff’s complaint here requested a declaratory judgment, specifically “a

declaration that following the U.S. Supreme Court’s mandate in Covington v. North

Carolina, the N.C.G.A. ceased to be a legislature with any de jure or de facto lawful

authority and assumed usurper status.”         The U.S. Supreme Court’s mandate

affirming the Covington lower court’s opinion was issued on 5 June 2017, see



                                          6
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                   STROUD, J., concur

Covington, 137 S. Ct. 2211, 198 L. Ed. 2d 655, but the unconstitutionally

gerrymandered districts were created in 2011. Covington, 316 F.R.D. at 124. Thus,

the logical conclusion of plaintiff’s theory of usurper status would be that North

Carolina has not had a General Assembly with any authority to act since at least

2011 as North Carolina held elections based upon the 2011 districts addressed in

Covington, some of which were determined to have been unconstitutionally racially

gerrymandered. See generally id., 316 F.R.D. 117. Although only 28 districts were

challenged in Covington, redrawing the districts would also affect other districts, so

over half of the House and Senate districts would have to be redrawn. See Covington,

v. North Carolina, 270 F. Supp. 3d 881, 888 (M.D.N.C. 2017) (“In particular, although

this Court’s order focused on the boundaries of the twenty-eight majority-minority

districts, the parties agree that the inevitable effect of any remedial plan on the lines

of districts adjoining the twenty-eight districts—coupled with the North Carolina

Constitution’s requirement that district lines not traverse county lines, unless such

a traversal is required by federal law, see Stephenson v. Bartlett, 355 N.C. 354, 562

S.E.2d 377, 396–98 (2002)—means that the well over half of the state House and

Senate districts must be redrawn.”).

      The primary problem with plaintiff’s reliance upon Covington for its contention

that North Carolina, as of August 2016, effectively had no General Assembly, is that

neither the lower federal court nor the United States Supreme Court considered the

General Assembly, even as elected under the rejected districting plan to be usurpers


                                           7
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                    STROUD, J., concur

with no de jure or de facto legal authority; this is true even though the Covington

plaintiffs made this same argument in Covington for limitation of the General

Assembly’s authority. See Covington, 316 F.R.D. 117; see also Covington, 137 S. Ct.

2211, 198 L. Ed. 2d 655. Further, the plaintiff in this case, as amicus curiae in

Covington, made the same arguments in support of the request for special elections

so a new General Assembly could be elected in new districts to take additional action.

See Covington v. North Carolina, 270 F. Supp. 3d 881, 901 (M.D.N.C. 2017). But the

federal court ultimately rejected the request for special elections because it would

“unduly harm North Carolina voters” due to “insufficient time to enact and review

remedial redistricting plans[], . . . voter confusion and, likely, poor voter turnout.” Id.

      The trial court noted in its conclusions of law this case presented an issue of

first impression: “Whether an unconstitutionally racially-gerrymandered General

Assembly can place constitutional amendments onto the ballot for public ratification

is an unsettled question of state law and a question of first impression for North

Carolina courts.” The trial court then relied upon Covington to support its ruling,

and the relevant conclusions of law stated:

                   6.      On June 5, 2017, it was adjudged and
             declared by the United States Supreme Court that the
             General Assembly was an illegally gerrymandered body.
             At that time, following “the widespread, serious, and
             longstanding . . . constitutional violation--among the
             largest racial gerrymanders ever encountered by a federal
             court—" the General Assembly lost its claim to popular
             sovereignty. Covington, 270 F. Supp. 3d at 884. The three-
             judge panel in Covington ruled that, under the illegal racial


                                            8
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                 STROUD, J., concur

            gerrymander, “a large swath of North Carolina citizens . . .
            lack a constitutionally adequate voice in the State’s
            legislature . . . .” Covington v. North Carolina, 1: 15CV399,
            2017 WL 44840 (M.D.N.C. Jan. 4, 2017) (order for special
            elections vacated and remanded, North Carolina v.
            Covington, 137 S. Ct. 1624 (June 5, 2017)).

                   7.     Curing this widespread and sweeping racial
            gerrymander required that over two-thirds of the North
            Carolina House and Senate districts be redrawn. Thus, the
            unconstitutional racial gerrymander tainted the three-
            fifths majorities required by the state Constitution before
            an amendment proposal can be submitted to the people for
            a vote, breaking the requisite chain of popular sovereignty
            between North Carolina citizens and their representatives.

                   8.     Accordingly, the constitutional amendments
            placed on the ballot on November 6, 2018 were approved by
            a General Assembly that did not represent the people of
            North Carolina. Indeed, “[b]y unjustifiably relying on race
            to distort dozens of legislative district lines, and thereby
            potentially distort the outcome of elections and the
            composition and responsiveness of the legislature, the
            districting plans [under which that General Assembly had
            been elected] interfered with the very mechanism by which
            the people confer their sovereignty on the General
            Assembly and hold the General Assembly accountable.”
            270 F. Supp. 3d at 897. The November 2018 general
            elections under remedial legislative maps were “needed to
            return the people of North Carolina to their sovereignty.”
            Id.

(Emphasis added.)

      And although the trial court relied almost solely upon Covington for its

conclusion that “[a]n illegally constituted General Assembly does not represent the

people of North Carolina and is therefore not empowered to pass legislation that

would amend the state’s Constitution” the fact remains that Covington explicitly


                                         9
     NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                         STROUD, J., concur

declined to address this “unsettled question of state law[,]” and thus did not create

any state law for the trial court, or this Court, to follow:

                       Plaintiffs and the NAACP, as amicus curiae,
               nonetheless argue that the potential for disruption factor
               weighs in favor of ordering a special election because the
               Supreme Court’s summary affirmance of this Court’s
               decision calls into question, as a matter of state law, the
               authority of legislators elected in unconstitutional districts
               to legislate. Pls.’ Suppl. Br. on Remedies at 5. In particular,
               according to Plaintiffs, “officers elected pursuant to an
               unconstitutional law are ‘usurpers’ and their acts are
               absolutely void.” Id. (quoting In re Pittman, 151 N.C. App.
               112, 564 S.E.2d 899, 901 (2002)).[17] Plaintiffs maintain
               that because nearly 70% of the districts must be redrawn
               to remedy the unconstitutional districting plans, the state
               Senate and House, as currently composed, lack the power
               to act. See id. at 5–8.
                       We agree with Plaintiffs that the absence of a
               legislature legally empowered to act would pose a grave
               disruption to the ordinary processes of state government.
               But Plaintiffs cite no authority from state courts definitively
               holding that a legislator elected in an unconstitutionally
               drawn district is a usurper, nor have we found any. On the
               contrary, Plaintiffs concede that whether the General
               Assembly, as currently composed, is empowered to act is an
               unsettled question of state law. See id. at 7. Given that this
               argument implicates an unsettled question of state law,
               Plaintiffs and Amici’s argument is more appropriately
               directed to North Carolina courts, the final arbiters of state
               law.

Id. (Emphasis added). Further, there simply is no state law to support the proposition

that the legislators of North Carolina are usurpers. The trial court thus undertook


17In re Pittman does not support plaintiff’s argument; it discusses the difference between de facto and
de jure authority when a former district court judge signed an order after the expiration of her term
and another judge had already been sworn into the same seat. See generally In re Pittman, 151 N.C.
App. 112, 564 S.E.2d 899 (2002).

                                                  10
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                   STROUD, J., concur

to create some new state law, purportedly based upon Covington. But North Carolina

does have law regarding de facto and de jure authority of elected officers, as discussed

by the majority opinion, and that law does not support the trial court’s conclusions.

Covington ordered the General Assembly to create new districts and did not
limit its legislative authority.

      A further problem with both plaintiff’s and the trial court’s reliance on

Covington for its contention that North Carolina effectively had no General Assembly

at the time the amendments were ratified by the people of North Carolina, is that

neither the lower federal court nor the United States Supreme Court considered the

General Assembly, even as elected under the illegally gerrymandered plans, to have

assumed “usurper status” with no de jure or de facto legal authority. See Covington,

316 F.R.D. 117; see also Covington, 137 S. Ct. 2211, 198 L. Ed. 2d 655.

      First, in Covington, while the federal court acknowledged that “Plaintiffs have

asked for an immediate injunction blocking the use of the unconstitutional districts

in any future elections” so that the illegally constituted General Assembly would not

be allowed to continue to exist and legislate any longer than absolutely necessary, the

court denied this request “despite the[] unconstitutionality” of the plans:

                    Based on the schedules put forth by the parties in
             their post-trial briefing, we regrettably conclude that due
             to the mechanics of state and federal election
             requirements, there is insufficient time, at this late date,
             for: the General Assembly to draw and enact remedial
             districts; this Court to review the remedial plan; the state
             to hold candidate filing and primaries for the remedial
             districts; absentee ballots to be generated as required by


                                          11
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                  STROUD, J., concur

             statute; and for general elections to still take place as
             scheduled in November 2016.
                   When necessity so requires, the Supreme Court has
             authorized District Courts to order or to permit elections to
             be held pursuant to apportionment plans that do not in all
             respects measure up to constitutional requirements. After
             careful consideration, and with much reluctance, we
             conclude that necessity demands such a result today. We
             decline to order injunctive relief to require the state of
             North Carolina to postpone its 2016 general elections, as
             such a remedy would cause significant and undue
             disruption to North Carolina’s election process and create
             considerable confusion, inconvenience, and uncertainty
             among voters, candidates, and election officials. Instead,
             like other courts confronted with similarly difficult
             circumstances, we will allow the November 2016 elections
             to proceed as scheduled under the challenged plans,
             despite their unconstitutionality.

Id. at 177–78 (citations, quotation marks, ellipses, and brackets omitted).

      Second, the federal court acknowledged the authority of the unconstitutionally

formed General Assembly as it ordered this very Assembly to take legislative action

and redraw the plans:

                    Nonetheless, Plaintiffs, and thousands of other
             North     Carolina     citizens,    have   suffered    severe
             constitutional harms stemming from Defendants’ creation
             of twenty-eight districts racially gerrymandered in
             violation of the Equal Protection Clause. These citizens are
             entitled to swift injunctive relief.
                    Therefore, we hereby order the North Carolina
             General Assembly to draw remedial districts in their next
             legislative session to correct the constitutional deficiencies
             in the Enacted Plans. By separate order, we will direct the
             parties to file supplemental briefs on an appropriate
             deadline for such action by the legislature, on whether
             additional or other relief would be appropriate before the



                                          12
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                        STROUD, J., concur

               regularly scheduled elections in 2018, and, if so, the nature
               and schedule of that relief.

Id. at 177–78 (emphasis added). Thus, in summary, the federal court acknowledged

the unconstitutionality of North Carolina’s illegally gerrymandered districts and

simultaneously ordered the Assembly elected from those districts to take legislative

action to correct the issue rather than ordering a new election or limiting its authority

to take further legislative actions. See generally id.

Acceptance of plaintiff’s argument would create chaos.

       Understandably, plaintiff limits its argument as to the General Assembly’s

lack of legal authority to the two constitutional amendments they oppose; they

recognize the logical conclusion of the argument if it is not limited.18 But there is no

law to support this argument and no logical way to limit the effect of the electoral

defects noted in Covington to one, and only one, type of legislative action, and more

specifically to just these two particular amendments which plaintiff opposes. To the

extent a rational argument could be made to support a theory that only one type of

legislative action is without authority, such an argument would be most likely to fail

regarding constitutional amendments as this is a specific type of legislative action




       18 Plaintiffs’ amended complaint states their claim as follows: “Plaintiffs seek a declaratory
judgment that, pursuant to the U.S. Supreme Court’s June 30, 2017, mandate in Covington, the
N.C.G.A. ceased to be a legislature with any de facto lawful authority and assumed usurper status. To
the extent that they had any power to act, it was limited to those acts necessary to avoid chaos and
confusion, such as acts necessary to conduct the day-to-day business of the state, but the usurper
N.C.G.A. may not take steps to modify the N.C. Constitution. Art I § 2, 3, 35 and Art XIII § 4.”

                                                 13
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                   STROUD, J., concur

that must be and was approved by a majority of the voters in North Carolina in a

statewide election. The popular vote provides an additional layer of protection.

      The majority opinion has addressed the General Assembly’s de facto or de jure

authority to pass laws, but I would note that neither plaintiff nor our dissenting

colleague has cited any applicable legal authority holding a legislative body can lack

de facto or de jure authority for one purpose only but retain authority for all other

purposes such as regular bills and budgets, unless a court has so directed. For

example, in Butterworth v. Dempsey, a federal court enjoined the Connecticut General

Assembly “from doing any act or taking any steps in furtherance of nominating or

holding elections of senators or representatives to the Senate or House of

Representatives of the State of Connecticut,” and taking other delineated legislative

actions, although the injunction was stayed so long as the General Assembly complied

with the specific timeline and steps set out by the court for redistricting for elections.

See Butterworth, 237 F. Supp. 302, 310-11 (1964). The federal court in Covington

could have adopted this same sort of procedure used in Butterworth and limited the

General Assembly’s authority until the new districts were adopted or new elections

held, see generally id., but instead the Covington court simply directed the General

Assembly to redraw the districts and did not limit the General Assembly’s authority.

Covington, 316 F.R.D. at 177-78.




                                           14
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                    STROUD, J., concur

       The trial court also sought to limit its own ruling to specifically the two

challenged amendments by rejecting in one sentence the defendants’ argument as to

the logical ramifications of its ruling:

                      9.    Defendants argue that, even following the
              Covington decision, the General Assembly maintained
              authority to enact legislation so as to avoid “chaos and
              confusion.” See Dawson v. Bomar, 322 F.2d 445 (6th Cir.
              1963). It will not cause chaos and confusion to declare that
              Session laws 2018-119 and 2018-128 and their
              corresponding amendments to the constitution are void ab
              initio.

       The trial court did not attempt to explain why it rejected defendants’ argument

of “chaos and confusion” from a ruling declaring legislative actions void, perhaps

because there is no law to support this conclusion, as recognized in Dawson v. Bomar,

322 F.2d 445, 447–48 (6th Cir. 1963) (“As indicated by the petitioner’s failure to cite

authority in support of his contention, the courts have uniformly held that otherwise

valid enactments of legislatures will not be set aside as unconstitutional by reason of

their passage by a malapportioned legislature.”).

       Neither this Court nor the trial court can limit the effect of its ruling to these

two amendments. Just saying the ruling is limited does not make it so. Now that

the order has been appealed, its effect cannot be contained to this one case, and the

precedential effect of this Court upholding the trial court’s order would lead to the

“chaos and confusion” the trial court was attempting to avoid. (Quotation marks

omitted). If this Court were to uphold the trial court order and conclude the General



                                           15
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                   STROUD, J., concur

Assembly was a usurper with no authority to act as to the two constitutional

amendments plaintiff opposes, this opinion would provide authority to support legal

challenges to every single legislative action taken by the General Assembly as elected

based upon the 2011 districts. Our ruling could also support claims challenging other

laws adopted before 2011, since 2011 was far from the first time districts in North

Carolina were illegally and unconstitutionally gerrymandered.

      The Tenth Circuit Court of Appeals described the potential chaos and

confusion from a ruling holding that a legislature elected in illegal districts has no

authority in Ryan v. Tinsley, 316 F.2d 430 (10th Cir. 1963). The “chaos” noted by the

circuit court would not result from granting relief to the single petitioner in that case

but from the effect such a ruling would have on other disputes. See generally id. The

circuit court rejected an argument of the legislature’s lack of authority based upon

unconstitutional districts when a petitioner made a habeas corpus claim based upon

the premise that the apportionment of the Colorado legislature violated both the state

and federal constitutions, and thus it had no authority to convict him under the

Colorado Habitual Criminal Act:

             The sole issue is one of law — whether statutes passed by
             an unconstitutionally apportioned legislature are
             constitutional. If they are, all the contentions of the
             petitioner fall by the wayside.
                    ....
                    An acceptance of the contentions of the petitioner
             would produce chaos. A presently unascertainable number
             of Colorado statutes would be nullified. Property rights
             would be jeopardized. The marital status of many


                                           16
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                    STROUD, J., concur

              individuals would be questionable. Tax statutes would be
              unenforceable. The prison gates would be thrown open. The
              maintenance of law and order would be imperilled.
              Government would exist in name only. A recognition of the
              consequences compels rejection of the arguments.

Id. at 431-32 (Emphasis added).

       Covington acknowledges the judiciary’s struggle with correcting the effects of

unconstitutional gerrymandering, and there are no easy fixes, as outlined by the

majority opinion. See generally Covington, 316 F.R.D. 117. But in this instance,

acceptance of the plaintiff’s contentions would produce chaos. In Covington, the

federal court and the United States Supreme Court ordered corrective action but

declined the request of the plaintiff to direct corrective action by some means other

than action by the duly elected General Assembly, despite its unconstitutionally

gerrymandered districts; Covington does not support the trial court’s order but

instead supports the opposite result.       See Covington, 316 F.R.D. 117; see also

Covington, 137 S. Ct. 2211, 198 L. Ed. 2d 655.

The North Carolina Constitution does not support the trial court’s
conclusions.

       The trial court’s order also cited some provisions of the North Carolina

Constitution in support of its conclusions.       The trial court noted the following

constitutional provisions in its “findings of fact”:

                     5.     N.C. Const art I sec. 3 states that the people
              of North Carolina “have the inherent, sole, and exclusive
              right of regulating the internal government and . . . of
              altering . . . their Constitution and form of government


                                            17
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                   STROUD, J., concur

             whenever it may be necessary to their safety and
             happiness” Id. § 3 (emphasis added). N.C. Const art XIII
             mandates that this may be accomplished only when a
             three-fifths supermajority of both chambers of the General
             Assembly-vote to submit a constitutional amendment for
             public ratification, and the public then ratifies the
             amendment. The requirements for amending the state
             Constitution are unique and distinct from the
             requirements to enact other legislation. The General
             Assembly has the authority to submit proposed
             amendments to the Constitution only insofar as it has been
             bestowed with popular sovereignty.

      The provisions cited by the trial court’s order do not support its conclusion that

an illegally gerrymandered General Assembly lacks either de facto or de jure

authority to approve a bill for submission of constitutional amendments to popular

vote but it still has full authority to pass any other kind of legislation. As noted in

Covington, there is no North Carolina law interpreting the North Carolina

Constitution in a way that could support the trial court’s conclusion. See Covington,

270 F. Supp. 3d at 901. The sections of the North Carolina Constitution cited simply

address the method of adopting a constitutional amendment. True, the process for a

constitutional amendment differs from the adoption of a bill or a budget, but if the

General Assembly lacked authority to pass a bill for submission of a constitutional

amendment to the voters, it surely lacks authority to pass other bills as well. Since

passing a constitutional amendment requires a majority of the voters of North

Carolina in a statewide election unaffected by illegal districts, plaintiff’s argument is

actually weaker for a constitutional amendment than for other ordinary legislation



                                           18
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                     STROUD, J., concur

without these additional protections. Ironically, despite the approval of the

challenged amendments by large majorities of “the people of North Carolina,” the

trial court held the amendments to be invalid because the General Assembly “does

not represent the people of North Carolina and is therefore not empowered to pass

legislation that would amend the state’s Constitution.” If the General Assembly

lacked de jure and de facto authority to pass a bill proposing a constitutional

amendment for approval by popular vote, the General Assembly also lacks authority

to pass any legislation or budget which must be approved only by a majority vote and

which is not subject to popular vote. Thus, the North Carolina Constitution does not

support the trial court’s holding.

      I therefore concur in the result reached by the majority based on the rationale

of this concurring opinion.




                                            19
 No. COA19-384 – NC State Conf. of the Nat’l Ass’n for the Advancement of Colored
 People v. Moore


      YOUNG, Judge, dissenting.


      For the following reasons, I must respectfully dissent.

      This case presents a compelling issue of first impression before this Court, one

which, due to its subject matter, demands the utmost attention and scrutiny. At issue

is a narrow question, but one vital to our democracy: Can a legislature, which has

been held to be unconstitutionally formed due to unlawful gerrymandering, act to

amend the North Carolina Constitution?

      The ramifications of such an act are clear. If an unlawfully-formed legislature

could indeed amend the Constitution, it could do so to grant itself the veneer of

legitimacy. It could seek, by offering amendments for public approval, to ratify and

make lawful its own unlawful existence. Such an act would necessarily be abhorrent

to all principles of democracy.

      Indeed, I find little merit to the arguments of the defendant-appellants. They

contend, for example, that this matter is a political question, forever out of the reach

of the judiciary. While this was once held to be true, that is no longer the case. In

1962, the United States Supreme Court held that challenges to the apportionment of

a state legislature under the Equal Protection Clause of the Fourteenth Amendment

to the United States Constitution were justiciable, and therefore that the courts had

a role in determining such issues. Baker v. Carr, 369 U.S. 186, 201, 7 L. Ed. 2d. 663,
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                  YOUNG, J., dissenting

676 (1962) (holding that “[a]n unbroken line of our precedents sustains the federal

courts’ jurisdiction of the subject matter of federal constitutional claims of this

nature”). The courts of this State have since followed the example set in Baker. See

e.g. Woodard v. Carteret Cnty., 270 N.C. 55, 153 S.E.2d 809 (1967). Indeed, the case

underlying many of the legal issues before us, Covington v. North Carolina, 316

F.R.D. 117 (M.D.N.C. 2016), summarily aff’d, 581 U.S. ___, 198 L. Ed. 2d 655 (2017)

(Covington I), involved judicial review of the apportionment of the legislature. It

cannot reasonably be said that the apportionment of the legislature remains a

political question when it is clear that the courts have a role to play in the oversight

of such decisions.

      Likewise, with regard to the argument by defendant-appellants that the trial

court erred in “determining that the General Assembly was a body of usurpers

incapable of passing laws,” I find these contentions unconvincing.           Somewhat

ironically, defendant-appellants rely upon the “chaos and confusion” argument of

Dawson v. Bomar, 322 F.2d 445 (6th Cir. 1963). However, the trial court relied upon

this very same argument in limiting its order, noting that “[i]t will not cause chaos

and confusion to declare that Session laws 2018-119 and 2018-128 and their

corresponding amendments to the constitution are void ab initio.”

      Indeed, to uphold the determination of the trial court, our holding need not be

a broad one. As plaintiff-appellees recognize, the trial court’s order would not impact

any legislative action taken prior to the Supreme Court’s determination in Covington


                                          -6-
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                       YOUNG, J., dissenting

I that the General Assembly was unconstitutionally formed upon unlawful

gerrymandering.        Those laws enacted prior to that determination would go

unchallenged.

       Moreover, per the “chaos and confusion” rule, we need not hold that all

legislative acts since that determination are unlawful and void. Certainly, those

actions taken in the ordinary course of legislative business must be permitted to

stand, as to allow otherwise would create anarchy. For defendant-appellants to

suggest that this Court’s ruling would permit that is without merit.

       Rather, the only relief required here – the very relief granted by the trial court

– is that we must hold void only those actions taken by the legislature which sought

to amend our Constitution. Those actions, and only those, strike the heart of our

democracy. Only a legislature formed by the will of the people, representing our

population in truth and fact, may commence those actions necessary to amend or alter

the central document of this State’s laws. For an unlawfully-formed legislature,

crafted from unconstitutional gerrymandering, to attempt to do so is an affront to the

principles of democracy which elevate our State and our nation. As such, defendant-

appellants’ contention that the action of the trial court is an “extreme overreach”

ignores the reality of the court’s order, and substitutes fear-mongering rhetoric for

reasoned argument.19


       19 I find particularly disturbing the contradiction of defendant-appellants’ position. To wit:
One of the amendments proposed by the General Assembly was a Voter ID law, designed to prevent



                                                -6-
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                      YOUNG, J., dissenting

       Nor is the reliance of defendant-appellants upon federal case law convincing.

While such law may form a persuasive argument, it is not binding upon the courts of

this State. It is true that the trial court considered federal law in its order. However,

that does not require this Court, or any other court of this State, to hold those cases

as sacrosanct; they are persuasive authority, nothing more.

       Nor does Covington II stand for the principle, as defendant-appellants contend,

that by not ordering a special election, the Covington II court approved of the

legislature. See Covington v. North Carolina, 267 F. Supp. 3d 664 (2017) (Covington

II). A special election, as found in Covington II, is a special intrusion into the ordinary

proceedings of the legislature and the state. The fact that Covington II did not see a

need to preclude the General Assembly from taking any legislative action by ordering

an immediate special election does not mean that the General Assembly’s

demonstrably unlawful existence was thereafter approved. To the contrary, the court

in Covington II criticized the General Assembly’s failure to act in the wake of prior

decisions. I find it doubtful that the Covington II court, having once more reminded

the General Assembly of its tenuous position, anticipated that the General Assembly

would take its words as encouragement to enact constitutional reform in its present

state. The decision not to order a special election was one intended to prevent

disruption to ordinary legislative activity; it does not follow that extraordinary



citizens from unlawfully voting in our elections. And yet, this amendment was proposed by a General
Assembly which was, itself, unlawfully formed.

                                               -6-
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                  YOUNG, J., dissenting

legislative activity, such as constitutional amendments, would likewise be protected

from scrutiny.

      Finally, it bears recognizing that the act of placing these amendments on the

ballot does not cure them of their unlawful origins. In his oft-quoted Gettysburg

Address, President Abraham Lincoln emphasized “that government of the people, by

the people, for the people, shall not perish from the earth.” That it is the people, and

not those they elect, who wield ultimate democratic power in this country is a

principle which stems all the way back to the United States Constitution itself, the

first words of which are “We the People[.]” Not We the Legislators, or We the Elected

Officials. It is the people of our country, and of this State, who can and must

determine how government power is wielded. That is precisely why it is necessary

for the voters to approve any amendment to the North Carolina Constitution

proposed by the General Assembly. N.C. Const. Art. XIII, § 4.

      However, the people of this State cannot, by popular vote, approve an unlawful

act of the General Assembly. The very provision of our Constitution which mandates

review by the voting populace requires, before such a vote can take place, action by

“three-fifths of all the members of each house” of the General Assembly. In other

words, the popular vote as to whether to approve an amendment to the Constitution

is predicated upon a preceding lawful action by the General Assembly. By necessity,

once the legislature became aware that it was unconstitutionally formed, any actions

taken to alter our State Constitution were void ab initio; the public vote could not


                                          -6-
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                  YOUNG, J., dissenting

cure that deficiency any more than it could cure any other unlawful action by the

General Assembly.

      The North Carolina Constitution, as the foundational document of law in this

State, is more than a mere piece of legislation. It is “the rudder to keep the ship of

state from off the rocks and reefs.” Hinton v. Lacy, 193 N.C. 496, 509, 137 S.E. 669,

676 (1927). It is the fulcrum which permits the lever of our State’s justice to move

mountains. Altering that document is an act by the General Assembly that strikes

deep into the heart of our democracy – it can change the role of government, it can

alter how laws are made, it can disrupt the flow of justice, it can even change what

any of those words mean in the eyes of the law. Such action is to be taken with great

care and caution. Once it was determined that our General Assembly was acting in

violation of the Constitution, without the proper support of the electorate, it lost the

authority to alter that document.      To hold otherwise would be to permit total

usurpation of our democracy and our system of laws by the very body that has been

admonished by our nation’s highest court for having previously done so.

      To be clear, I do not believe that this Court should have found the General

Assembly unable to pass any laws whatsoever. Our precedent on that point is clear:

The General Assembly must be permitted to engage in the ordinary business of

drafting and passing legislation, regardless of any issues of gerrymandering, as to

require otherwise would create “chaos and confusion.” However, the amendment of

our Constitution is not an ordinary matter – it is a most extraordinary matter, and


                                          -6-
  NC State Conf. of the Nat’l Ass’n for the Advancement of Colored People v. Moore

                                 YOUNG, J., dissenting

one which goes beyond the day-to-day affairs of the General Assembly. That is why

such amendments are put to the public on a ballot. And I believe that our laws

provide that a Constitutional amendment may only be put to the public when it is

drafted by a legislature formed in conformity with the Constitution itself. This is the

extent of my position – only that the General Assembly, found to be

unconstitutionally formed based on unlawful gerrymandering, could not attempt to

amend our Constitution without first comporting itself to the requirements thereof.

       Defendant-appellants, and the majority, embrace the notion that the choice is

a binary one: Either the General Assembly can perform all actions that it normally

could, or none. They maintain that, because the latter is not a choice at all, the

General Assembly must logically be able to undertake any action it could have had it

been lawfully composed. I believe, however, that the choice is not binary – it is a

spectrum, illuminated with shades of grey between “everything” and “nothing” – and

that a narrow ruling that the General Assembly, being unconstitutionally formed,

cannot amend the Constitution, is a reasonable interpretation of our laws.

       I therefore respectfully dissent from my colleagues, and would affirm the

decision of the trial court.




                                         -6-